DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method of dispensing with a single dispenser and an emission patter, classified in A61L 9/037;
II. Claims 12-15, drawn to a method of dispensing with using two dispensers and an alternative emission pattern;, classified in A61L 2209/133;
III. Claims 16-20, drawn to a method of dispensing having a boost rate is 15 mg/hr, classified in A61L 2209/20.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the method I recites a single dispenser with a particular emission pattern and II recites a method with multiple dispensers and an alternate emission pattern.  The subcombination has separate utility such as use of multiple aromas. III recites a method using a single dispenser .
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The methods differ in boost rate, single and multiple containers at least which vary structure and search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Abbey Lopez on 12/1/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 the term “highest” is unclear because the first energy bust period is not specific relative to time period. Is the term “greatest” more applicable because amount is referenced rather than a height? Is “length” a “duration”? Three temperature ranges are recited in claim 11 with the term “about” qualifying each range. The ranges can overlap or duplicate or encompass which makes the scope of the claim vague and indefinite. Claim 10 recites “200%” without clear relationship, that is, relative to what? It is vague and indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasper (US 8197762).
Gasper teaches for claim 1: 1. A method of dispensing a volatile composition(abstract,c 3 l 50-55,c 2 l 5-15), the method comprising the steps of: providing a volatile composition dispenser 30, the volatile composition dispenser comprising a reservoir 38 comprising the volatile composition, a delivery engine 72 (c 3 l 15-45) in fluid communication with the reservoir(fig 2), an evaporative surface 48 in fluid communication with the delivery engine(c 3 l 15-45), and an evaporative assistance element 200, 202 adjacent at least a portion of the evaporative surface(c 4 l 40-60), wherein the evaporative assistance element defines a maximum power output(c 4 l 60-c 5 l 20 components together develop a voltage) ; starting a total emission program for the volatile composition dispenser(fig 6, start is relative but can be 0:00); increasing 
                           
    PNG
    media_image1.png
    545
    403
    media_image1.png
    Greyscale

Gasper does not express a first energy being a highest or greatest energy within the first 24 hours of starting a total emission program if a start point is an apex of fig 6. However a start 
The advantage is diminished or preventing habituation.
The reference is in the same field of endeavor and addresses the same or similar problem.
An obviousness analysis “may include recourse to logic, judgment, and common sense available to the person of ordinary skill that do not necessarily require explication in any reference or expert opinion.”  Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329 (Fed. Cir. 2009).  Indeed, logic, judgment, and common sense may supply a limitation missing from the cited art.  See id. at 1328–33 (affirming a district court’s use of common sense to supply a limitation missing from the prior art).  Here, Gasper teaches boost periods and their duration and variation of energy or dissipation rate over a duty cycle.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gasper if necessary energy variation as a function of duty cycle as recited in the claim for diminished or preventing habituation. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955).
“[T]he prior art need not provide the exact method of optimization for the variable to be result-effective. A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.” In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012).

Here operation of the dispenser is optimization and variation of energy over time is a result effective variable as shown by Gasper.

2. The method of claim 1, wherein the second energy boost period is no more than one-third of the length of the second extended emission period(fig 6 at 36:00).

3. The method of claim 1, wherein the steps of applying the first, second, and third energy boosts further comprises increasing the power to the evaporative assistance element relative to the maximum power output(c 4 l 45- c 5 l 45, c 6 l 10-30).

4. The method of claim 1, wherein the evaporative assistance element comprises a heater element 72.

5. The method of claim 1, wherein the step of increasing the energy applied by the evaporative assistance element to the second energy in a second energy boost period further comprises increasing the energy applied by the evaporative assistance element by at least 5% to the second energy in a second energy boost period(c 6 l 1-15,30-40).

6. The method of claim 1, wherein the volatile composition dispenser further comprises a plurality of user-controlled power settings(c 1 l 50-60, c 4 l 5-25, element 88).



8. The method of claim 7, wherein the second extended emission period comprises a plurality of discrete emission periods, wherein each of the plurality of discrete emission periods are separated by periods where the first evaporative assistance element is turned OFF or the power is reduced to less than 20% of the maximum power output, wherein the method further comprises the steps of: turning OFF the first evaporative assistance element after a first discrete emission period; and turning ON the second evaporative assistance element to apply energy to the second evaporative surface simultaneously or after a gap in time after the first evaporative assistance element is turned OFF(fig 5, c 5 l 40-50, c 2 l 1-5, c 5 l 10-15).

9. The method of claim 7, wherein the length of time of each of the plurality of discrete emission periods are randomly selected from a random number generator 206,207 (fig 4,7), 302, c 6 l 55-65) or a picklist(abstract).



11. The method of claim 1, wherein the first energy is a temperature in the range of about 40°C to about 80°C, wherein the second energy is a temperature in the range of about 50°C to about 90°C, wherein the third energy is a temperature in the range of about 60°C to about 100°C.See the rejection of claim 1. Temperature relative to user requirements and characteristics of volatile component. Temperature ranges are optimization and temperature is a result effective variable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763